Exhibit 10.7

AMENDMENT TO LEASE

This Amendment to Lease (“Amendment”) made as of this 26th day of November, 2012
between BLDG Vernon LLC and Bacael Vernon, LLC, with offices located at c/o BLDG
Management Co., Inc., 417 Fifth Avenue, Suite 400, New York, New York 10016
(collectively, hereinafter referred to as “Landlord”), and Zebra Technologies
Corporation (hereinafter referred to as ‘Tenant”).

STATEMENT OF FACTS

Landlord and Tenant are presently parties to a lease dated as of the 15th day of
May, 1989 (hereinafter, as subsequently amended by the Amendment to Industrial
Building Lease dated September 1, 1991, the Amendment to Industrial Building
Lease dated April 1, 1993, the Amendment to Industrial Building Lease dated
December 1, 1994, the Amendment to Industrial Building Lease dated October 1,
1995, the Amendment to Industrial Building Lease dated June 1, 1996, the
Amendment to Industrial Building Lease dated June 2, 1996, and the Amendment to
Industrial Building Lease dated July 1, 1999, referred to as the “Lease”),
whereby Landlord leases to Tenant and Tenant hires from Landlord certain
premises (“demised premises”) in a building known and numbered as 333 Corporate
Woods Parkway, Vernon Hills, Illinois upon all of the terms, covenants,
conditions, and provisions more particularly contained in the Lease. Landlord
and Tenant now desire to amend the Lease, and to otherwise modify the Lease, as
hereinafter provided.

NOW, THEREFORE, for Ten ($10.00) Dollars and other good and valuable
consideration, the receipt and adequacy of which is hereby mutually
acknowledged, Landlord and Tenant hereby agree to the following:

1. Unless the text hereof shall indicate otherwise, the terms commencing with an
initial capital letter used herein shall have the meanings ascribed to them in
the Lease.

2. The term shall be extended for the period beginning July 1, 2014 and ending
June 30, 2015, inclusive, unless sooner terminated pursuant to terms and
provisions of the Lease, or pursuant to law.

3. Notwithstanding any provision in the Lease to the contrary, the rental clause
of the Lease shall be amended to provide the annual and monthly Base Rent
payable by Tenant shall be the following amounts during the following periods:

 

Period

   Annual Base Rent      Monthly Base Rent  

7/1/14-6/30/15

   $ 2,532,746.28       $ 211,062.19   

4. Notwithstanding any other provision in the Lease to contrary, Tenant at its
sole expense shall maintain at all times during the term:

(a) a policy of commercial general liability and property damage insurance,
covering Tenant’s indemnity obligations under this Lease against claims for
personal injury, death and/or property damage occurring in or about the
premises, the Building and/or the Real Property, including products liability
and completed operations, shall be a combined single limit with respect to each
occurrence in an amount of not less than One Million Dollars ($1,000,000.00) it
being agreed and understood that such limit of coverage may be provided by
Tenant’s commercial general liability and property damage policy in conjunction
with an umbrella liability or excess liability policy;

(b) insurance against loss or damage by fire and such other risks and hazards
(including, during the period of construction of any Tenant’s Property and
Alterations, casualty insurance in the so-called “Builder’s Risk Completed Value
Non-Reporting Form”, burglary, theft and breakage of glass within the premises)
as are insurable under the available standard forms of “all risk” insurance
policies, to Tenant’s property and Alterations, for the full replacement cost
value thereof (including an “agreed amount” endorsement); and

(c) Worker’s compensation insurance, in such amounts as shall be required, from
time to time during the Lease term, by the legal requirements of any applicable
Legal Authority.



--------------------------------------------------------------------------------

The comprehensive liability policy shall have as an additional insured, until
Landlord advises otherwise, BLDG Vernon LLC, Bacael Vernon, LLC, BLDG Management
Co., Inc., Lloyd Goldman, Dorian Goldman and Katja Goldman.

5. Tenant represents and warrants that it has dealt with no broker and/or finder
in connection with this Amendment other than Jones Lang LaSalle Midwest LLC
(“Broker”) and that no broker, other than Broker, negotiated or procured this
Amendment or is entitled to any commission in connection herewith. Tenant shall
indemnify and hold Landlord harmless from and against any loss, damage,
liability, cost or expense, including, without limitation, reasonable attorney’s
fees and disbursements, by reason of a breach of or any inaccuracy in the
foregoing representations and warranties by Tenant. The provisions of this
Paragraph shall survive the expiration or termination of this Amendment.

6. Tenant represents and warrants that it has not assigned or encumbered the
Lease nor sublet the Premises; that Landlord is not in default in the
fulfillment or performance of any of the terms, covenants, conditions or
provisions on Landlord’s part to be fulfilled or performed; and Tenant has no
present defense, counterclaim or right of offset against Landlord. By entering
into this Amendment, Landlord does not and shall not be deemed to consent to any
matter as to which Landlord’s consent is required under the terms of this Lease.

7. Except as otherwise provided herein, all the terms, covenants, conditions and
provisions of the Lease shall remain and continue unmodified, in full force and
effect and binding upon the parties hereto, their heirs, administrators,
executors and their permitted assigns.

8. This Amendment may not be modified or cancelled orally, nor any of its
provisions waived, except by an agreement in writing signed by the party against
whom any enforcement of any modification, cancellation or waiver is sought.

9. This Amendment shall inure to the benefit of and bind the parties hereto,
their heirs, distributees, executors, administrators, successors and, except as
otherwise provided in the Lease, their assigns.

10. Tenant shall pay all Fixed Rent and additional rent to the management
company from time to time designated by Landlord. Landlord hereby designates
BLDG Management Co., Inc., and Tenant shall make all payments to Landlord’s
designee unless and until Landlord notifies Tenant of any change in accordance
with the Lease.

11. The person executing this Amendment on behalf of Tenant represents and
warrants that Tenant is duly formed under the laws of the State of Delaware and
is qualified and authorized to do business in the State of Illinois, that Tenant
has the full power and authority to enter into this Amendment and that he or she
is duly authorized to execute this Amendment on behalf of Tenant.

IN WITNESS WHEREOF, Landlord and Tenant have respectively signed this Amendment
as of the day and year first written above.

 

LANDLORD: BLDG Vernon LLC and Bacael Vernon, LLC BY:   LOGO [g506191g09r19.jpg]
  Lloyd Goldman, President of the Managing Member

TENANT:

Zebra Technologies Corporation

BY:

  LOGO [g506191g12w80.jpg]   Name: Michael C. Smiley   Title: CFO

 

2